DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 12/22/2020. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Korean Patent Publication KR-10-2011-0017274 (hereinafter LG).
(machine translation relied upon)
Regarding claim 1, Park et al. discloses an electronic device, comprising: an image sensor (413) including a pixel array, the pixel array including a plurality of pixels including a plurality of first light receiving elements and a plurality of second light receiving elements and each of the plurality of pixels including at least one of the plurality of first light receiving elements and at least one of the plurality of second light receiving elements (figs. 5-6; ¶100, 137, 145: the unit image sensor 510 may include a micro lens 511, various films or filters 512 to 514, a first photoelectric element (or a first photodetector) 515L, and a second photoelectric element (or a second photodetector) 515R); at least one processor (450) electrically connected with the image sensor (fig. 4); and a memory (440) storing data about correlationship between a value of at least one first reference parameter based on reference color components indicating a color and a value of a second reference parameter based on pixel values output from each of the first light receiving elements and the second light receiving elements, the pixel values forming the color (¶107, 109-112: parameters may be applied to K-parameter data (e.g., in a look up table (LUT)) 441 and/or white balance (WB) correction data (e.g., in a look up table (LUT)) 442 stored in the memory 440; the memory 440 may include the K-parameter data 441 and the WB correction data 442. The pieces of data 441 and 442 may be stored in a format of a look-up table (LUT). The “K-parameter” may indicate parameters associated with tendency of changes in normalized pixel values in a specified light source), wherein the data about the correlationship corresponds to each of a plurality of segmented regions of an image obtained through the image sensor and a type of a predefined light source (¶109-111, 122-126: the image processor 450 may extract a parameter (K-parameter) associated with tendency of changes in the normalized pixel values and may verify a light source of light reflected by a subject or a light source of light produced from the subject. For example, on the basis of the K-parameter, the image processor 450 may verify a type or a color temperature of a light source of light applied to a subject or may verify a type or a color temperature of a light source of light produced from the subject); and determine a type of a light source of the image based on the determined types of the light source (¶178, 183: the K-parameter may be {k1, k2, k3, k4}. The image processor 450 of the electronic device 401 may verify a type or a color temperature of a light source of light reflected by the subject or produced from the subject, by comparing data (e.g., the K-parameter LUT data), which are stored in the memory 440 in advance, and the derived K-parameter.). Park fails to explicitly disclose wherein the memory stores instructions, when executed, causing the processor to: obtain an image through the image sensor; segment the obtained image into the plurality of regions; calculate values of a first parameter for each of the plurality of regions based on the reference color components indicating a representative color of each of the plurality of regions; calculate values of a second parameter for each of the plurality of regions based on first pixel values output from the plurality of first light receiving elements included in each of the plurality of regions and second pixel values output from the plurality of second light receiving elements; determine types of a light source respectively corresponding to the plurality of regions, based on a value of the 
In the same field of endeavor, LG teaches image correction method according to the present embodiment, an image obtained from a digital image sensor is divided into a plurality of predetermined cell (C1) regions (ll.113-115), the color coordinate value of each of the divided cell regions is calculated, and a cell for which white balance correction is to be performed is selected by using the calculated color coordinate value of each of the divided cell regions (fig. 1; ll.121-131), and the color coordinate value of
each cell region is calculated by measuring the average RGB value of each cell region and converting the measured average RGB value into a color coordinate value (ll.131-140). In light of the teaching of LG, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use LG’s configuration in Park’s system because an artisan of ordinarily skill would recognize that this would result in a more effective and accurate method of determining light sources.

Regarding claim 5, Park et al. in view of LG disclose all of the aforementioned limitations of claim 1. LG also teaches wherein the representative color of each of the plurality of regions is determined based on pixel values in each of the plurality of regions (ll.113-115, 121-131: dividing an image acquired from a digital image sensor into a predetermined plurality of cell regions and calculating color coordinate values for the divided plurality of cell regions, wherein the average value of each of R, G, and B
is first calculated, and a color coordinate value is calculated by using the calculated R, G, and B average values).

Regarding claim 6, Park et al. in view of LG disclose all of the aforementioned limitations of claim 5. LG also wherein the representative color of each of the plurality of regions is determined based on an average value of the pixel values in each of the plurality of regions (ll. 121-131: dividing an image acquired from a digital image sensor into a predetermined plurality of cell regions and calculating color coordinate values for the divided plurality of cell regions, wherein the average value of each of R, G, and B is first calculated, and a color coordinate value is calculated by using the calculated R, G, and B average values).

Regarding claim 7, Park et al. in view of LG disclose all of the aforementioned limitations of claim 1. Park also teaches wherein the reference color components include an R value, a G value, and a B value, and wherein the values of the first parameter are a value obtained by dividing the B value by the G value and a value obtained by dividing the R value by the G value (¶168: an image processor can acquire, from an image sensor, a subject's first image generated on the basis of a first group of
optical paths and the subject’s second image generated on the basis of a second group of optical paths which has a phase difference with the first group of optical paths therebetween, for each of a plurality of reference colors (for example, R, Gr, Gb, B), wherein a first image of the R color, a first image of the Gr color, a first image of
the Gb color, and a first image of the B color can be acquired, and a second image of the R color, a second image of the Gr color, a second image of the Gb color,
and a second image of the B color can be acquired).

Regarding claim 8, Park et al. in view of LG disclose all of the aforementioned limitations of claim 1. Park also teaches wherein the values of the second parameter for each of the plurality of regions are a value obtained by dividing an average value of the first pixel values by an average value of the second pixel values (¶168: an image processor can acquire, from an image sensor, a subject's first image generated on the basis of a first group of optical paths and the subject’s second image generated on the basis of a second group of optical paths which has a phase difference with the first group of optical paths therebetween, for each of a plurality of reference colors (for example, R, Gr, Gb, B), wherein a first image of the R color, a first image of the Gr color, a first image of the Gb color, and a first image of the B color can be acquired, and a second image of the R color, a second image of the Gr color, a second image of the Gb color, and a second image of the B color can be acquired).

Regarding claim 9, Park et al. in view of LG disclose all of the aforementioned limitations of claim 1. Park also teaches wherein the instructions cause the processor to: determine a type of the predefined light source corresponding to the data about the correlationship having a value of the second reference parameter, the value being closest to the calculated values of the second parameter, among the data about the correlationship corresponding to the calculated values of the first parameter, as a type  an image processor can normalize, in pixel units, the values of the pixels included in a first image and the values of the pixels included in a second image, extract a parameter (a K-parameter) associated with a changing trend of the normalized pixel values, and determine the color temperature of a light source of light reflected from a subject or the color temperature of a light source of light generated from the subject through comparison of the K-parameter with data (for example, K-parameter LUT data) stored in a memory).

Regarding claim 10, Park et al. in view of LG disclose all of the aforementioned limitations of claim 1. Park also teaches wherein the instructions cause the processor to: determine a type of the light source, the type occupying the highest percentage, among the types of the light source respectively corresponding to the plurality of regions, as the type of the light source of the image (¶122-126: an image processor can normalize, in pixel units, the values of the pixels included in a first image and the values of the pixels included in a second image, extract a parameter (a K-parameter) associated with a changing trend of the normalized pixel values, and determine the color temperature of a light source of light reflected from a subject or the color temperature of a light source of light generated from the subject through comparison of the K-parameter with data (for example, K-parameter LUT data) stored in a memory).


.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Korean Patent Publication KR-10-2011-0017274 (hereinafter LG) in view of Masato (US 2012/0155753).
Regarding claim 2, Park et al. in view of LG disclose all of the aforementioned limitations of claim 1. The combination fails explicitly disclose wherein the data about the correlationship is three-dimensional lookup table data in which a value obtained by dividing a B value by a G value and a value obtained by dividing an R value by the G value based on the R value, the G value, and the B value which are the reference color components indicating the color correlate with a value obtained by dividing a pixel value output from the first light receiving element by a pixel value output from the second light receiving element.
In the same field of endeavor, Masato teaches a characteristic vector calculation unit generates a characteristic vector (a luminance-color correlation, a color texture feature, a color balance all over an image, a color balance of a neutral gray region) on the basis of a luminance-color correlation calculated by a luminance-color correlation calculation unit, a color texture feature extracted by a texture analysis unit, and a color balance calculated by a color balance calculation unit, and outputs the generated feature vector to a learning unit or an identification unit of an identifier; and the identifier performs machine learning on a determination criterion for deriving a light source type 

Regarding claim 3, Park et al. in view of LG in view of Masato disclose all of the aforementioned limitations of claim 2. Masato also teaches wherein the three-dimensional lookup table data is generated based on values of the at least one first reference parameter and values of the second reference parameter, the values being obtained by capturing a plurality of color charts having different colors (¶61-62: characteristic vector calculation unit generates a characteristic vector (a luminance-color correlation, a color texture feature, a color balance all over an image, a color balance of a neutral gray region) on the basis of a luminance-color correlation calculated by a luminance-color correlation calculation unit, a color texture feature extracted by a texture analysis unit, and a color balance calculated by a color balance calculation unit, and outputs the generated feature vector to a learning unit or an identification unit of an identifier; and the identifier performs machine learning on a determination criterion for deriving a light source type from the characteristic vector on the basis of learning data constituting the characteristic vectors of a plurality of image data and a light source type corresponding to each image data).

 characteristic vector calculation unit generates a characteristic vector (a luminance-color correlation, a color texture feature, a color balance all over an image, a color balance of a neutral gray region) on the basis of a luminance-color correlation calculated by a luminance-color correlation calculation unit, a color texture feature extracted by a texture analysis unit, and a color balance calculated by a color balance calculation unit, and outputs the generated feature vector to a learning unit or an identification unit of an identifier; and the identifier performs machine learning on a determination criterion for deriving a light source type from the characteristic vector on the basis of learning data constituting the characteristic vectors of a plurality of image data and a light source type corresponding to each image data).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698